UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GILBERT CAMERON,
                               Petitioner,
                   -against-
                                                                   20-CV-1135 (CM)
WARDEN MICHELLE HELLETT, AMKC;
NEW YORK STATE DEPARTMENT OF                                     TRANSFER ORDER
CORRECTION, COMMUNITY
SUPERVISION; AND THE BRONX
SUPREME COURTS
                               Respondents.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently detained on a violation of parole, in the Anna M. Kross Center on

Rikers Island, brings this pro se petition, under 28 U.S.C. § 2254, challenging his 2008 conviction

in the New York Supreme Court, Bronx County.1 The Court transfers this action to the United States

Court of Appeals for the Second Circuit for the reason set forth below.

       Petitioner seeks to challenge the legality of his 2008 state court conviction. The Court’s

records show that Petitioner filed a previous application for relief under § 2254 challenging the

same conviction. See Cameron v. Colvin, ECF 1:13-CV-5872, 50 (S.D.N.Y. Sept. 9, 2014). Because

Petitioner’s previous application for relief under § 2254 was decided on the merits, this application

is a second or successive petition. See Graham v. Costello, 299 F.3d 129, 133 (2d Cir. 2002).

       Before a second or successive § 2254 habeas petition is filed in the district court,

authorization from the appropriate court of appeals is required. 28 U.S.C. § 2244(b)(3)(A).




       1
         Petitioner did not pay the $5.00 filing fee and he did not submit a completed and signed
request to proceed in forma pauperis (IFP).
Petitioner must therefore move in the United States Court of Appeals for the Second Circuit for

permission to pursue this application. 2

                                             CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service on

the docket.

         In the interest of justice, the petition is transferred to the United States Court of Appeals for

the Second Circuit. See 28 U.S.C. § 1631; see also Liriano v. United States, 95 F.3d 119, 122-23 (2d

Cir. 1996) (per curiam). This order closes this case. If the Court of Appeals authorizes Petitioner to

proceed in this matter, he shall move to reopen this case under this civil docket number.

         Because Petitioner has not made a substantial showing of the denial of a constitutional right,

a certificate of appealability will not issue. See 28 U.S.C. § 2253.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       February 11, 2020
             New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge




         2
          Any motion to the Court of Appeals must show that: (A) the claim being raised by the
petition “relies on a new rule of constitutional law, made retroactive to cases on collateral review by
the Supreme Court, that was previously unavailable,” 28 U.S.C. § 2244(b)(2)(A); or (B) “the factual
predicate for the claim could not have been discovered previously through the exercise of due
diligence,” and “the facts underlying the claim, if proven and viewed in light of the evidence as a
whole, would be sufficient to establish by clear and convincing evidence that, but for constitutional
error, no reasonable factfinder would have found the applicant guilty of the underlying offense.” 28
U.S.C. § 2244(b)(2)(B)(i)-(ii).
                                                     2
